Hanna, J.
This was a suit upon a promissory note.
The defendants answered — 1. A general denial. 2. That the note was obtained by fraud, &c. 3. Usury.
The plaintiffs demurred to the second and third paragraphs of the answer. The demurrers were overruled. Reply filed.
• Trial; finding and judgment for the plaintiffs.
G. W. Voss, for the appellants.
The appellants complain that the Court erred—
First. In not sustaining the demurrer to the complaint, and in sustaining demurrers to the answer.
The record does not show a demurrer to the complaint, but does show the demurrers to the answer overruled.
Second. In not compelling a full answer to the interrogatories.
Neither the interrogatories nor the answers thereto are in the record, and consequently we cannot determine that point.
Third. In the amount of the judgment.
The allegation in the complaint is, that the note was for 803 dollars. The copy of the note in the record reads 800 dollars. The Court heard the evidence, and, in the absence of that evidence, we will presume in favor of the finding of the Court, where the record does not show that it was wrong.
Fourth. In admitting the note as evidence.
For the reason above given, we cannot say whether the note admitted in evidence corresponded with the one described, &c.
Per Curiam. — The judgment is affirmed, with 10 per cent, damages and costs.